Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 1 of 48 PageID: 2802




  LITE DEPALMA GREENBERG, LLC
  Joseph J. DePalma
  Bruce D. Greenberg
  570 Broad Street, Suite 1201
  Newark, New Jersey 07102
  (973) 623-3000

  (Additional Counsel on the Signature Page)

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                       Civil Action No. 19-md-2904
   IN RE: AMERICAN MEDICAL                             (MCA)(MAH)
   COLLECTION AGENCY, INC. CUSTOMER
   DATA SECURITY BREACH LITIGATION                          CONSOLIDATED AMENDED
                                                           CLASS ACTION COMPLAINT:
   This Document Relates To: All Actions Against             INFORM DIAGNOSTICS
   Inform Diagnostics, Inc. a/k/a Inform
   Diagnostics Life Sciences, Inc.; Aloha
   Laboratories, Inc.; Catalina Skin Institute, LLC;
   Lakewood Pathology Associates, Inc. d/b/a
   Miraca Life Sciences; and Cohen
   Dermatopathology, P.C., d/b/a Miraca Life
   Sciences and PLUS Diagnostic (Other Labs
   Track)




  823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 2 of 48 PageID: 2803




                                                    TABLE OF CONTENTS
                                                                                                                       Page
  PRELIMINARY STATEMENT .................................................................................................... 1
  JURISDICTION AND VENUE ..................................................................................................... 2
  NAMED PLAINTIFF ..................................................................................................................... 3
  DEFENDANT INFORM DIAGNOSTICS .................................................................................... 4
  FACTUAL ALLEGATIONS ......................................................................................................... 5
  CLASS ACTION ALLEGATIONS ............................................................................................. 25
  CLAIMS ON BEHALF OF THE NATIONWIDE CLASS ......................................................... 30
             COUNT 1 NEGLIGENCE On Behalf of Plaintiff and the Nationwide Class, or
                 Alternatively, on Behalf of Plaintiff and the Statewide Subclass ......................... 30
             COUNT 2 NEGLIGENCE PER SE On Behalf of Plaintiff and the Nationwide
                 Class, or Alternatively, on Behalf of Plaintiff and the Statewide Subclass .......... 34
             COUNT 3 UNJUST ENRICHMENT On Behalf of Plaintiff and the Nationwide
                 Class, or Alternatively, on Behalf of Plaintiff and the Statewide Subclass .......... 36
             COUNT 4 DECLARATORY JUDGMENT On Behalf of Plaintiff and the
                 Nationwide Class, or Alternatively, on Behalf of Plaintiff and the Statewide
                 Subclass................................................................................................................. 38
             COUNT 5 BREACH OF IMPLIED CONTRACT On Behalf of Plaintiff and the
                 Nationwide Class, or Alternatively, on Behalf of Plaintiff and the Statewide
                 Subclass................................................................................................................. 40
  CLAIMS ON BEHALF OF THE STATEWIDE SUBCLASS .................................................... 42
             COUNT 6 NORTH CAROLINA UNFAIR TRADE PRACTICES On Behalf of
                 Behalf of Plaintiff and the North Carolina Subclass ............................................. 42
             COUNT 7 NORTH CAROLINA IDENTITY THEFT PROTECTION ACT,
                 N.C. Gen. Stat. §§ 75-60, et seq. On Behalf of Plaintiff and the North
                 Carolina Subclass .................................................................................................. 43
  REQUESTS FOR RELIEF ........................................................................................................... 44
  DEMAND FOR JURY TRIAL .................................................................................................... 45




                                                                       i

  823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 3 of 48 PageID: 2804




             Plaintiff Pernell Thomas (“Thomas” or “Plaintiff”), individually and on behalf of classes

  of all those similarly situated (the “Class” or “Class Members”), upon personal knowledge of the

  facts pertaining to Plaintiff and on information and belief as to all other matters, and upon the

  investigation conducted by Plaintiff’s counsel, brings this class action complaint against Inform

  Diagnostics, Inc. (“Inform Diagnostics” or “Defendant”),1 and alleges as follows:

                                     PRELIMINARY STATEMENT

             1.     In July 2019, Defendant informed patients to whom it provided various healthcare

  services that an unauthorized user or users accessed the system run by Inform Diagnostics’ billing

  collections vendor, Retrieval-Masters Creditor’s Bureau, Inc., d/b/a American Medical Collection

  Agency (“AMCA”), between August 2018 and March 2019 (the “Data Breach”). After accessing

  AMCA’s systems, the hacker exfiltrated the sensitive personal, financial, and health testing

  information of millions of Defendant’s patients and sold the information for profit on underground

  websites known as the “dark web.”

             2.     Plaintiff brings this class action because Defendant failed in its basic, legally bound,

  and expressly-promised obligation to secure and safeguard its patients’ protected health

  information (“PHI”) and personally identifiable information (“PII”)—such as Plaintiff’s and Class

  Members’ names, mailing addresses, phone numbers, dates of birth, Social Security numbers,

  information related to Plaintiff’s and Class Members’ medical providers and services (such as

  dates of service and referring doctor) and other private information—such as credit and debit card

  numbers, bank account information, insurance, and insurance subscriber identification number (all

  collectively referred to as “Personal Information”).



  1
        As additional facts come to light, Plaintiff may respectfully seek leave to amend this
  Complaint in order to bring additional causes of action by plaintiffs from other states.
                                                       1
  823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 4 of 48 PageID: 2805




             3.   As of today, approximately 173,617 Inform Diagnostics patients have had their

  Personal Information compromised as a result of the Data Breach. As a result of Defendant’s

  failure to protect the consumer information it was entrusted—and legally obligated—to safeguard,

  Plaintiff and Class Members suffered a loss of value of their Personal Information and have been

  exposed to and/or are at imminent and significant risk of identity theft, financial fraud, and other

  identity-related fraud into the indefinite future. In fact, some Class Members’ identities have

  already likely been stolen.

             4.   Defendant could have prevented this theft had it limited the customer information

  it shared with business associates and employed reasonable measures to assure its business

  associates implemented and maintained adequate data security measures and protocols in order to

  secure and protect customers’ data.

             5.   Defendant’s intentional, willful, reckless, and/or negligent conduct—including

  failing to prevent the Data Breach, failing to limit its severity, failing to detect it in a timely fashion,

  and failing to timely notify Plaintiff and the Class—damaged Class Members uniformly. As

  discussed herein, fraudulent activities have already been linked to Defendant’s conduct. For this

  reason, Defendant should pay for appropriate identity-theft protection services and reimburse

  Plaintiff and the Class for the costs caused by Defendant’s sub-standard security practices and

  failure to timely disclose the same. Plaintiff and the Class are, therefore, entitled to injunctive and

  other equitable relief that safeguards their information, requires Defendant to significantly improve

  its security, and provides independent, expert oversight of Defendant’s security systems.

                                     JURISDICTION AND VENUE

             6.   This Consolidated Amended Complaint is intended to serve as an administrative

  summary as to all other complaints consolidated in this multidistrict litigation asserting claims


                                                       2
  823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 5 of 48 PageID: 2806




  against Inform Diagnostics and shall serve for all purposes as an administrative device to aid

  efficiency and economy for the Class defined below. As set forth herein, this Court has general

  jurisdiction over Defendant and original jurisdiction over Plaintiff’s claims.

             7.    This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

  of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action in which the matter in controversy

  exceeds the sum of $5,000,000, there are more than 100 putative Class Members, and minimal

  diversity exists as Defendant and at least one Class Member are citizens of different states.

             8.    This Court has personal jurisdiction over Defendant because it maintains sufficient

  minimum contacts in New Jersey such that it intentionally avails itself of this Court’s jurisdiction

  by conducting operations here and contracting with companies in this District. Additionally, the

  United States Panel on Multidistrict Litigation transferred all related matters to this District, so

  Plaintiff is bringing his claims against Defendant in this litigation before this Court.

             9.    Venue is proper in this District pursuant to 28 U.S.C. § 1407 and the July 31, 2019

  Transfer Order of the Judicial Panel on Multidistrict Litigation in MDL 2904 or, in the alternative,

  pursuant to 28 U.S.C. § 1391 because a substantial part of the events or omissions giving rise to

  the conduct alleged herein occurred in, were directed to, and/or emanated from this District. Venue

  is also proper because Defendant transacts business and may be found in this District.

                                         NAMED PLAINTIFF

             10.   Plaintiff Pernell Thomas (“Thomas” or “Plaintiff”) is a citizen and resident of the

  state of North Carolina.

             11.   Upon information and belief, Plaintiff Thomas visited medical providers in North

  Carolina who sent his laboratory work and Personal Information to Inform Diagnostics.

             12.   Upon information and belief, Plaintiff Thomas’ bill from Inform Diagnostics was


                                                    3
  823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 6 of 48 PageID: 2807




  subsequently sent to Defendant’s billing-collections vendor, AMCA.

             13.   On July 22, 2019, Plaintiff Thomas received a notice of the data breach at AMCA

  in connection with Inform Diagnostics, stating that his Personal Information may have been

  compromised.

             14.   As an Inform Diagnostics patient, Plaintiff Thomas believed that Inform

  Diagnostics would protect his Personal Information once he provided it to Defendant or its

  vendors.

             15.   Plaintiff Thomas would not have provided Inform Diagnostics with this Personal

  Information nor used Inform Diagnostics had he known that it would fail to protect his Personal

  Information.

             16.   Plaintiff Thomas spent time and effort investigating the Data Breach and

  monitoring his checking and savings accounts to detect fraudulent activity. Plaintiff Thomas

  suffered and will continue to suffer damages due to the Data Breach, including additional time

  and effort investigating the Data Breach, monitoring his checking and savings accounts to detect

  fraudulent activity, and the threat of future, additional harm including, without limitation, credit-

  card theft, identify theft, false-tax-return information submitted, a false loan submitted, expenses

  for credit monitoring, expenses for lifting credit-security freezes, and reduced credit scores.

                              DEFENDANT INFORM DIAGNOSTICS

             17.   Defendant Inform Diagnostics, Inc. is incorporated in the State of Texas and is a

  pathology laboratory services company with its headquarters at 6655 North MacArthur Avenue in

  Irving, Texas.




                                                    4
  823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 7 of 48 PageID: 2808




                                    FACTUAL ALLEGATIONS

             A.    The Data Breach Impacted Patients of a Wide Variety of Healthcare
                   Organizations, Including Inform Diagnostics

             18.   Between August 1, 2018 and March 30, 2019, an unauthorized user or users gained

  access to the AMCA system that contained information obtained from various entities, including

  Inform Diagnostics, as well as information that AMCA collected itself.

             19.   Approximately 173,617 Inform Diagnostics patients have been affected by the Data

  Breach, making it one of the largest health-related data breaches reported to the U.S. Department

  of Health and Human Services (“HHS”) in 2019.2 The overall AMCA Data Breach (including all

  impacted laboratories) was the second largest to be reported since HHS’s Office for Civil Rights

  launched its breach portal in 2010.3

             20.   On February 28, 2019, Gemini Advisory identified a large number of compromised

  payment cards while monitoring dark-web marketplaces where payment card data, and associated

  PII, is bought and sold. Almost 15% of these records of compromised payment cards included

  additional PII, such as dates of birth, Social Security numbers, and physical addresses. A thorough

  analysis indicated that the information was likely stolen from the unsecure online portal of AMCA.

  Several financial institutions also collaboratively confirmed the connection between the




  2
          Breach Portal: Notice to the Secretary of HHS Breach of Unsecured Protected Health
  Information, U.S. Dep’t of Health and Human Services, Office for Civil Rights,
  https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf (last visited Jan. 9, 2020); see also August
  2019 Healthcare Data Breach Report, HIPAA Journal, https://www.hipaajournal.com/august-
  2019-healthcare-data-breach-report/ (last visited Jan. 9, 2020).
  3
          July-reported healthcare breaches exposed 22 million people’s data, Modern Healthcare,
  https://www.modernhealthcare.com/cybersecurity/july-reported-healthcare-breaches-exposed-
  22-million-peoples-data (last visited Oct. 9, 2019).
                                                   5
  823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 8 of 48 PageID: 2809




  compromised payment card data and the breach at AMCA.4

             21.    “On March 1, 2019, Gemini Advisory attempted to notify AMCA,” but as Gemini

  Advisory reportedly told DataBreaches.net, “they did not get any response to phone messages they

  left.” Failing to obtain any response from AMCA, Gemini Advisory “promptly contacted federal

  law enforcement, which reportedly followed up by contacting AMCA.”5

             22.    Following notification from law enforcement, AMCA’s payment portal became

  unavailable for weeks.6

             23.    In a written statement attributed to AMCA in June, it announced it was still

  investigating the breach:

             We are investigating a data incident involving an unauthorized user accessing the
             American Medical Collection Agency system,” reads a written statement attributed
             to the AMCA. “Upon receiving information from a security compliance firm that
             works with credit card companies of a possible security compromise, we conducted
             an internal review, and then took down our web payments page.
             ....
             We hired a third-party external forensics firm to investigate any potential security
             breach in our systems, migrated our web payments portal services to a third-party
             vendor, and retained additional experts to advise on, and implement, steps to
             increase our systems’ security. We have also advised law enforcement of this
             incident. We remain committed to our system’s security, data privacy, and the
             protection of personal information.7




  4
          American Medical Collection Agency breach impacted 200,000 patients – Gemini
  Advisory, DataBreaches.net (May 10, 2019), available at
  https://www.databreaches.net/american-medical-collection-agency-breach-impacted-200000-
  patients-gemini-advisory/.
  5
             Id.
  6
             Id.
  7
          LabCorp: 7.7 Million Consumers Hit in Collections Firm Breach, Krebs on Security
  (June 4, 2019), https://krebsonsecurity.com/2019/06/labcorp-7-7m-consumers-hit-in-collections-
  firm-breach/; see also Information about the AMCA Data Security Incident, LabCorp,
  https://www.labcorp.com/AMCA-data-security-incident (last updated June 10, 2019).
                                                 6
  823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 9 of 48 PageID: 2810




             B.     Inform Diagnostics’ Patient Information Was Exposed By The Data Breach

                      1.     Inform Diagnostics Obtained Personal Information Of Plaintiff And
                             Class Members And Shared That Information With AMCA

             24.    Inform Diagnostics provides anatomic pathology laboratory services to providers

  throughout the country, including subspecialty diagnostic services in dermatopathology,

  gastrointestinal pathology, hematopathology, breast pathology, urologic pathology, and

  neuropathology.8 It claims to provide “the most reliable, high-quality anatomic pathology

  laboratory services in the market.”9 Upon information and belief, Inform Diagnostics a/k/a Inform

  Diagnostics Life Sciences, Inc., Aloha Laboratories, Inc., Catalina Skin Institute, LLC, Lakewood

  Pathology Associates, Inc. d/b/a Miraca Life Sciences, and Cohen Dermatopathology, P.C., d/b/a

  Miraca Life Sciences10 and PLUS Diagnostics,11 maintains laboratories in Alabama, Arizona,

  California, Connecticut, Hawaii, Maryland, Massachusetts, Michigan, New Jersey, New York,

  Ohio, and Texas.12

             25.    Upon information and belief, Inform Diagnostics charges patients for the services

  it provides to them and its invoices include only fees for such services. Patients are responsible for

  paying Inform Diagnostics for performing services either through their insurance or out-of-pocket,

  if the patient does not have insurance or the costs are not entirely covered by insurance.

             26.    If Inform Diagnostics’ patients fail to pay their invoices within the requested time



  8
             https://www.informdx.com/About-Us.aspx (last accessed Jan. 9, 2020).
  9
             https://www.informdx.com/Our-Services.aspx (last accessed Jan. 9, 2020).
  10
             https://www.informdx.com/Privacy-Practices.aspx (last accessed Jan. 15, 2020).
  11
         https://www.businesswire.com/news/home/20080721005181/en/Lakewood-Pathology-
  Associates-Announces-New (last accessed Jan. 15, 2020).
  12
          https://www.informdx.com/About-Us/Laboratory-Certifications.aspx;
  https://www.njportal.com/DOR/BusinessNameSearch/Search/BusinessName (last accessed Jan.
  15, 2020).
                                                     7
  823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 10 of 48 PageID: 2811




   period, Inform Diagnostics employs an associated business for collection. During the relevant time

   period, based upon information and belief, Inform Diagnostics utilized AMCA as a billing

   collection agency.

              27.   Upon information and belief, in order to facilitate collection, Inform Diagnostics

   provided AMCA with its patients’ Personal Information, which AMCA in turn stored in its own

   computer systems. In addition, as part of AMCA’s billing collection services for Inform

   Diagnostics, Plaintiff furnished Personal Information directly to AMCA, which AMCA

   subsequently stored.

                     2.      Inform Diagnostics Informs Patients That They Were Impacted by
                             the Data Breach

              28.   Inform Diagnostics began informing its patients in or around July 2019 that AMCA

   had been subject to a data privacy incident and that the breach may have included their PII and

   PHI including name, identity of medical providers, and dates of service.

              29.   Inform Diagnostics also informed its patients that the AMCA breach, which

   compromised their PII and PHI, occurred between August 1, 2018 and March 30, 2019.

              30.   On July 11, 2019, Inform Diagnostics advised the OCR of the Data Breach and that

   173,617 individuals were impacted. OCR is currently investigating the matter.13

              31.   Inform Diagnostics failed to provide proper, timely notice of the Data Breach

   sufficient to allow its patients to take steps to protect themselves.

              32.   Despite the fact that AMCA was notified of the data breach on March 20, 2019,

   Inform Diagnostics did not notify its patients until July 2019.14


   13
           Cases Currently Under Investigation, U.S. Department of Health and Human Services
   Office for Civil Rights, https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf.
   14
       Inform Diagnostics Statement Regarding AMCA Data Breach (July 26, 2019),
   https://www.businesswire.com/news/home/20190726005402/en/Inform-Diagnostics-Statement-
                                              8
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 11 of 48 PageID: 2812




                     3.      Inform Diagnostics Committed to Safeguarding its Patients’
                             Personal Information

              33.   Inform Diagnostics agreed that it was bound to the privacy and security policies of

   the health care plans concerning its patients and that its Privacy Policy supplemented each health

   care plan policy pursuant to Inform Diagnostics’ Customer Agreements with those health care

   plans.

              34.   Inform Diagnostics’ Privacy Policy—available via its website—applies to all

   information collected by its website, mobile applications, and online services that operate and link

   to the Privacy Policy (such as a patient portal, allowing individuals to pay their bills online). Inform

   Diagnostics’ Notice of Privacy Practices, indicates that it is “committed to protecting medical

   information” and acknowledges the “obligations [it has] regarding the use and disclosure of

   [patients’] medical information. Inform Diagnostics also acknowledges being required by Federal

   Law to “maintain the privacy of [patients’] medical information and take reasonable steps to

   protect medical information that identifies [patients] from unauthorized disclosure”15

              35.   Inform Diagnostics thus provided patients with a false sense of security that, by

   using its website, patients would have a secure way of providing their PII and PHI to Inform

   Diagnostics.

              C.    Defendant Failed to Exercise Due Care

              36.   Defendant failed to exercise due care in protecting patients’ information by

   contracting with AMCA to handle debt collections.

              37.   AMCA’s bankruptcy filings indicate how thinly capitalized the company was and




   AMCA-Data-Breach
   15
          Inform Diagnostics Notice of Privacy Practices, https://www.informdx.com/Privacy-
   Practices.aspx (last accessed Jan. 9, 2020).
                                                9
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 12 of 48 PageID: 2813




   how insignificant its information technology (“IT”) department and infrastructure were. Public

   reporting has suggested that AMCA is not a reputable business associate—let alone an associate

   to be trusted with Class Members’ Personal Information.

              38.   Specifically, AMCA’s bankruptcy filings admit that it had less than $4 million in

   liquidity and its owner had to take a secured loan from his own personal money simply to mail

   notices to those impacted by the Data Breach. Put simply, Defendant should not have contracted

   with an entity that did not even have the means to mail notices to people without having to file for

   bankruptcy.

              39.   The length of time between the breach and AMCA’s claimed discovery of the

   breach indicates that AMCA’s systems to detect intrusion, detect unusual activity, and log and

   report such events were woefully inadequate and not in compliance with industry standards. For

   example, according to technology-security company FireEye, the median amount of time between

   when a data breach occurs and when it is detected was 78 days in 2018. This number has

   consistently been on a downward trend in recent years due to improvements in detection computer

   technology.16 The fact that it took AMCA 242 days to detect the Data Breach, nearly 3.5 times the

   median time for detection in 2018, is direct evidence of its failure to employ reasonable, industry-

   standard data security practices to safeguard Plaintiff’s and Class Members’ Personal Information.

   AMCA’s data security deficiencies would have been apparent had Inform Diagnostics adequately

   investigated.

              40.   AMCA’s inability to detect its own Data Breach, when an unrelated security firm

   (Gemini Advisory, which was not working for AMCA) was apparently able to do so with ease, is



   16
           M-Trends 2019: FireEye Mandiant Services Special Report, available at
   https://content.fireeye.com/m-trends (last visited June 11, 2019).
                                                   10
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 13 of 48 PageID: 2814




   further evidence of the fact that AMCA employed inadequate data-security practices, and that

   Defendant failed in its independent obligations to ensure that its HIPAA business associate

   employed reasonable and industry-standard data security measures. The FireEye report indicates

   that in 2018, the median amount of time that it took a third-party (like Gemini Advisory) to detect

   a data breach was three times the median time for internal detection.17

              41.   One of the easiest ways to minimize exposure to a data breach is to limit the type

   and amount of information provided to third-party business associates and routine destruction or

   archiving of inactive PII and PHI so that it cannot not be accessed through online channels. Access

   to millions of patient records through AMCA’s online portal should not have been possible, had

   AMCA maintained appropriate protections. The sheer number of records suggests that AMCA was

   not destroying or archiving inactive records. Again, Defendant would have discovered this had it

   exercised adequate oversight over its business associates and audited the data security protocols

   utilized by AMCA.

              42.   The Payment Card Industry Security Standards Council promulgates minimum

   standards, which apply to all organizations that store, process, or transmit payment card data.

   These standards are known as the Payment Card Industry Data Security Standard (“PCI DSS”).

   AMCA was not encrypting payment card information according to minimum industry standards

   of PCI DSS.

              43.   The payment card industry has published a guide on point-to-point encryption and

   its benefits in securing payment card data: “point-to-point encryption (P2PE) solution

   cryptographically protects account data from the point where a merchant accepts the payment card

   to the secure point of decryption. By using P2PE, account data (cardholder data and sensitive



   17
              Id.
                                                    11
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 14 of 48 PageID: 2815




   authentication data) is unreadable until it reaches the secure decryption environment, which makes

   it less valuable if the data is stolen in a breach.”18

              44.   Defendant had an obligation to exercise oversight over AMCA in a manner that

   would include immediate knowledge of any data security incidents experienced by AMCA that

   could affect Defendant’s patients. For example, AMCA pointed to the fact that it learned of the

   unauthorized access in March 2019 through a series of CPP notices suggesting that a

   “disproportionate number of credit cards that at some point had interacted with [AMCA’s] web

   portal were later associated with fraudulent charges.” However, Defendant did not learn of the

   unauthorized access until months later in May 2019.

              45.   Defendant agreed, and had continuing contractual and common-law duties and

   obligations, to keep confidential the Personal Information its patients disclosed to it and to protect

   this information from unauthorized disclosure. Defendant’s agreements, duties, and obligations

   are based on: (1) HIPAA; (2) industry standards; (3) the agreements and promises made to Plaintiff

   and Class Members; and (4) Section 5(a) of the Federal Trade Commission Act (“FTC Act”), 15

   U.S.C. §45. Class Members provided their Personal Information to Defendant with the reasonable

   belief that Defendant and its business associates would comply with their agreements and any legal

   requirements to keep that Personal Information confidential and secure from unauthorized

   disclosure.

              46.   HIPAA requires that Defendant provide every patient it treats, including Plaintiff

   and Class Members, with a privacy notice.

              47.   As described herein, Defendant’s privacy notices informed Plaintiff and Class



   18
           Securing Account Data with the PCI Point –to-Point Encryption Standard v2, available at
   https://www.pcisecuritystandards.org/documents/P2PE_At_a_Glance_v2.pdf (last accessed June
   11, 2019).
                                                12
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 15 of 48 PageID: 2816




   Members that the Defendant would safeguard and protect PII and PHI, and that Defendant could

   only use or share PHI for specific purposes.

              48.    As alleged above, AMCA was a “business associate” of Defendant with whom

   Defendant shared Personal Information of its patients. As Defendant’s business associate, AMCA

   was required to maintain the privacy and security of Plaintiff’s and Class Members’ Personal

   Information. HIPAA mandates that a covered entity (i.e., Defendant) may only disclose PHI to a

   “business associate” (i.e., AMCA) if the covered entity obtains satisfactory assurances that the

   business associate will use the information only for the purposes for which it was engaged by the

   covered entity, will safeguard the information from misuse, and assist in compliance with HIPAA

   privacy obligations.19 Defendant failed to ensure that its business associate, AMCA, safeguarded

   Personal Information of Defendant’s patients and that AMCA complied with HIPAA’s privacy

   mandates.

              D.     Defendant Violated HIPAA’s Requirements to Safeguard Data

              49.    Defendant had non-delegable duties to ensure that all information it collected and

   stored was secure, and that any associated entities with whom it shared member information

   maintained adequate and commercially-reasonable data security practices to ensure the protection

   of plan members’ Personal Information.

              50.    Defendant is covered by HIPAA (see 45 C.F.R. § 160.102) and as such is required

   to comply with the HIPAA Privacy Rule and Security Rule, 45 C.F.R Part 160 and Part 164,

   Subparts A and E (“Standards for Privacy of Individually Identifiable Health Information”), and

   Security Rule (“Security Standards for the Protection of Electronic Protected Health

   Information”), 45 C.F.R. Part 160 and Part 164, Subparts A and C.



   19
              See 45 CFR 164.502(e), 164.504(e), 164.532(d) and (e).
                                                   13
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 16 of 48 PageID: 2817




              51.    These rules establish national standards for the protection of patient information,

   including protected health information, defined as “individually identifiable health information”

   which either “identifies the individual” or where there is a “reasonable basis to believe the

   information can be used to identify the individual,” that is held or transmitted by a healthcare

   provider. See 45 C.F.R. § 160.103.

              52.    HIPAA limits the permissible uses of “protected health information” and prohibits

   unauthorized disclosures of “protected health information.”

              53.    HIPAA requires that Defendant implement appropriate safeguards for this

   information.

              54.    HIPAA further mandates that covered entities such as Defendant may disclose PHI

   to a “business associate,” such as AMCA, only if the covered entity obtains satisfactory assurances

   that the business associate will use the information only for the purposes for which it was engaged

   by the covered entity, will safeguard the information from misuse, and assist in compliance with

   HIPAA privacy obligations.20

              55.    HIPAA requires that Defendant provide notice of a breach of unsecured protected

   health information, which includes protected health information that is not rendered unusable,

   unreadable, or indecipherable to unauthorized persons—i.e. non-encrypted data.

              56.    Despite these requirements, Defendant failed to comply with its duties under

   HIPAA and its own Privacy Practices. Indeed, Defendant failed to:

                     a.     Maintain an adequate data security system to reduce the risk of data

              breaches and cyber-attacks;

                     b.     Adequately protect Plaintiff’s and the Class Members’ Personal



   20
              See 45 CFR 164.502(e), 164.504(e), 164.532(d) and (e).
                                                   14
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 17 of 48 PageID: 2818




              Information;

                     c.        Ensure the confidentiality and integrity of electronically protected health

              information created, received, maintained, or transmitted, in violation of 45 C.F.R. §

              164.306(a)(1);

                     d.        Implement technical policies and procedures for electronic information

              systems that maintain electronically protected health information to allow access only to

              those persons or software programs that have been granted access rights, in violation of 45

              C.F.R. § 164.312(a)(1);

                     e.        Implement adequate policies and procedures to prevent, detect, contain, and

              correct security violations, in violation of 45 C.F.R. § 164.308(a)(1)(i);

                     f.        Implement adequate procedures to review records of information system

              activity regularly, such as audit logs, access reports, and security incident tracking reports,

              in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D);

                     g.        Protect against reasonably anticipated uses or disclosures of electronic

              protected health information that are not permitted under the privacy rules regarding

              individually identifiable health information, in violation of 45 C.F.R. § 164.306(a)(3);

                     h.        Take safeguards to ensure that Defendant’s business associates adequately

              protect protected health information;

                     i.        Ensure compliance with the electronically protected health information

              security standard rules by its workforce, in violation of 45 C.F.R. § 164.306(a)(4); and/or

                     j.        Train all members of its workforce effectively on the policies and

              procedures with respect to protected health information as necessary and appropriate for

              the members of its workforce to carry out its functions and to maintain security of protected


                                                        15
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 18 of 48 PageID: 2819




              health information, in violation of 45 C.F.R. § 164.530(b).

              57.    Defendant failed to comply with its duties under HIPAA and its own privacy

   policies despite being aware of the risks associated with unauthorized access of members’ Personal

   Information.

              E.     Defendant Was on Notice That Highly Valuable Personal Information of its
                     Patients Could Be Breached

              58.    Defendant was, or should have been, aware that it was collecting highly valuable

   data, for which Defendant knew, or should have known, there is an upward trend in data breaches

   in recent years.21 Accordingly, Defendant was on notice of the harms that could ensue if it failed

   to protect patients’ data.

              59.    HHS’ Office for Civil Rights currently lists 550 breaches affecting 500 or more

   individuals in the past 24 months.22

              60.    As early as 2014, the FBI alerted the healthcare industry that they were an

   increasingly preferred target of hackers, stating “[t]he FBI has observed malicious actors targeting

   healthcare related systems, perhaps for the purpose of obtaining Protected Health Information

   (PHI) and/or Personally Identifiable Information (PII)” so that these companies can take the

   necessary precautions to thwart such attacks.23


   21
           Healthcare Data Breach Statistics, HIPAA Journal,
   https://www.hipaajournal.com/healthcare-data-breach-statistics/ (last visited January 14, 2020)
   (“Our healthcare data breach statistics clearly show there has been an upward trend in data
   breaches over the past 9 years, with 2018 seeing more data breaches reported than any other year
   since records first started being published.”).
   22
           Breach Portal: Notice to the Secretary of HHS Breach of Unsecured Protected Health
   Information, U.S. Dep’t of Health and Human Services, Office for Civil Rights,
   https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf (last visited January 15, 2020).
   23
            Reuters, FBI warns healthcare firms they are targeted by hackers, August 20, 2014,
   http://www.reuters.com/article/us-cybersecurity-healthcare-fbi-idUSKBN0GK24U20140820
   (last visited Sept. 27, 2019).
                                                      16
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 19 of 48 PageID: 2820




              61.   The co-founder of Lastline, a network security provider, said that “Hackers target

   financial companies, like this billing collection company, as they often store sensitive financial

   information that can be turned into immediate gains.”24

              62.   At the end of 2018, the healthcare sector ranked second highest in the number of

   data breaches among measured sectors, and had the highest rate of exposure for each breach.25

   With this Data Breach, 2019 has seen the exposure of three times the number of records

   compromised in 2018.26

              63.   Other experts have stated that the Data Breach is at “the intersection of three of the

   types of data that hackers most desire: personal identifying information that can be used for identity

   fraud, information about medical conditions, and financial account information.”27

              64.   This same article asked: “why did a collections agency have all of this information

   in the first place?” It also questioned why medical information and Social Security Numbers

   needed to be provided to debt collectors.28

              65.   Further, Cathy Allen, CEO of Shared Assessments, a cyber-risk management

   group, stated that “just the types of test proscribed might indicate a type of illness that you would


   24
           Christopher Rowland, Quest Diagnostics discloses breach of patient records, WASH.
   POST, June 3, 2019, https://www.washingtonpost.com/business/economy/quest-diagnostics-
   discloses-breach-of-patient-records/2019/06/03/aa37b556-860a-11e9-a870-
   b9c411dc4312_story.html?utm_term=.78dd30c03a88 (last visited Sept. 27, 2019).
   25
           2018 End-of-Year Data Breach Report, Identity Theft Resource Center,
   https://www.idtheftcenter.org/2018-data-breaches (last visited Apr. 21, 2019).
   26
           Healthcare Data Breach Statistics (August 2019), HIPPAA Journal,
   https://www.hipaajournal.com/august-2019-healthcare-data-breach-report (last visited Sept. 27,
   2019).
   27
           Scott Ikeda, Third Party Data Breach Hits Quest Diagnostics with 12 Million
   Confidential Patient Records Exposed, CPO Magazine, June 11, 2019,
   https://www.cpomagazine.com/cyber-security/third-party-data-breach-hits-quest-diagnostics-
   with-12-million-confidential-patient-records-exposed/ (last visited Oct. 7, 2019).
   28
              Id.
                                                     17
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 20 of 48 PageID: 2821




   not want employers or insurance companies to have. Thieves often steal and resell insurance data

   on the internet . . . having other information makes the data more valuable and the price higher.”29

              66.   Personal Information is a valuable commodity to identity thieves. Compromised

   Personal Information is traded on the “cyber black-market.” As a result of recent large-scale data

   breaches, identity thieves and cyber criminals have openly posted stolen credit card numbers,

   social security numbers and other Personal Information directly on various dark web30 sites making

   the information publicly available.31

              67.   Further, medical databases are particularly high value targets for identity thieves.

   According to one report, a stolen medical identity has a $50 street value on the black market,

   whereas a Social Security number sells for only $1.32

              F.    Defendant Has Harmed Plaintiff and Class Members by Allowing Anyone to
                    Access Their Information

              68.   Defendant caused harm to Plaintiff and Class Members by sharing their Personal

   Information with AMCA without properly monitoring a business associate, and AMCA failed to

   prevent attackers from accessing and stealing this information in the Data Breach.




   29
           Id.
   30
           The dark web refers to encrypted content online that cannot be found using conventional
   search engines and can only be accessed through specific browsers and software. MacKenzie
   Sigalos, The dark web and how to access it (Apr. 14, 2018),
   https://www.cnbc.com/2018/04/13/the-dark-web-and-how-to-access-it.html (last accessed June
   17, 2019).
   31
           Here’s How Much Your Personal Information Is Selling for on the Dark Web,
   https://www.experian.com/blogs/ask-experian/heres-how-much-your-personal-information-is-
   selling-for-on-the-dark-web/ (last visited June 17, 2019); McFarland et al., The Hidden Data
   Economy, at 3, available at https://www.mcafee.com/enterprise/en-us/assets/reports/rp-hidden-
   data-economy.pdf (last visited June 17, 2019).
   32
           Study: Few Aware of Medical Identity Theft Risk, Claims Journal (June 14, 2012),
   https://www.claimsjournal.com/news/national/2012/06/14/208510.htm (last visited June 10,
   2019).
                                                     18
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 21 of 48 PageID: 2822




              69.   Given the sensitive nature of the Personal Information stolen in the Data Breach—

   including names, mailing addresses, phone numbers, dates of birth, Social Security numbers,

   information related to Plaintiff’s and Class Members’ medical providers and services (such as

   dates of service, and referring doctor) and other personal information (such as credit and debit card

   numbers, bank account information, insurance, insurance subscriber identification number),

   hackers have the ability to commit identity theft, financial fraud, and other identity-related fraud

   against Plaintiff and Class Members now and into the indefinite future.

              70.   In fact, many victims of the Data Breach have likely already experienced harms as

   the result of the Data Breach, including, but not limited to, identity theft, financial fraud, tax fraud,

   unauthorized lines of credit opened in their names, medical and healthcare fraud, and unauthorized

   access to their bank accounts. Plaintiff and Class Members have also spent time, money, and effort

   dealing with the fallout of the Data Breach, including purchasing credit protection services,

   contacting their financial institutions, checking credit reports, and spending time and effort

   searching for unauthorized activity.

              71.   The Personal Information exposed in the Data Breach is highly coveted and

   valuable on underground or black markets. For example, a cyber “black market” exists in which

   criminals openly post and sell stolen consumer information on underground internet websites

   known as the “dark web”—and information tied to this Data Breach has already been offered for

   sale. Identity thieves can use the Personal Information to: (a) create fake credit cards that can be

   swiped and used to make purchases as if they were the real credit cards; (b) reproduce stolen debit

   cards and use them to withdraw cash from ATMs; (c) commit immigration fraud; (d) obtain a

   fraudulent driver’s license or ID card in the victim’s name; (e) obtain fraudulent government

   benefits; (f) file a fraudulent tax return using the victim’s information; (g) commit medical and


                                                      19
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 22 of 48 PageID: 2823




   healthcare-related fraud; (h) access financial accounts and records; or (i) commit any number of

   other frauds, such as obtaining a job, procuring housing, or giving false information to police

   during an arrest. Further, loss of private and personal health information can expose the victim to

   loss of reputation, loss of employment, blackmail, extortion, and other negative effects.

              72.   Medical data is particularly valuable to hackers. In June 2016, a hacker reportedly

   was offering to sell hacked medical records of nearly 700,000 patients for hundreds of thousands

   of dollars on a “deep web marketplace.” 33 Later, the same hacker revealed that he had a database

   of 9.3 million records from a U.S. insurer that was for sale. 34

              73.   In a data breach implicating a medical provider or medical information, consumers

   face the additional risk of their Health Savings Accounts (“HSAs”) being compromised. HSAs are

   often tied to specialized debit cards used to make medical-based payments. However, they can

   also be used for regular purchases (albeit incurring a severe tax penalty). Such information is an

   “easy target” for criminal actors.35

              74.   Fraudulent charges have already been linked to Defendant’s billing collector’s data

   handling. Another lab impacted by the Data Breach publicly revealed the exposure of patients’

   Personal Information only after “a disproportionate number of credit cards that at some point had

   interacted with [AMCA’s] web portal were later associated with fraudulent charges.”36


   33
           Healthcare under Attack: What Happens to Stolen Medical Records?, June 30, 2016,
   https://www.trendmicro.com/vinfo/us/security/news/cyber-attacks/healthcare-under-attack-
   stolen-medical-records (last visited Sept. 27, 2019).
   34
            Lording it over the healthcare sector: health insurer database with 9.3M entries up for
   sale, https://www.databreaches.net/lording-it-over-the-healthcare-sector-health-insurer-database-
   with-9-3m-entries-up-for-sale/, (last visited Sept. 27, 2019).
   35
         Id.
   36
         Declaration of Russell H. Fuchs Pursuant to Local Bankruptcy Rule 1007-2 and in
   Support of “First Day” Motions, In re Retrieval-Masters Creditors Bureau, Inc., No. 19-23185-
   RDD (Bankr. S.D.N.Y. June 17, 2019), ECF No. 2 at 5-6.
                                                    20
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 23 of 48 PageID: 2824




              75.    In addition, the impact of identity theft can have ripple effects, which can adversely

   affect the future financial trajectories of victims’ lives. For example, the Identity Theft Resource

   Center reports that respondents to their surveys in 2013-2016 described that the identity theft they

   experienced affected their ability to get credit cards and obtain loans, such as student loans or

   mortgages.37 For some victims, this could mean the difference between going to college or not,

   becoming a homeowner or not, or having to take out a high interest payday loan versus a lower-

   interest loan.

              76.    As explained further by the FTC, medical identity theft can have other serious

   consequences:

              Medical ID thieves may use your identity to get treatment—even surgery—or to
              bilk insurers by making fake claims. Repairing damage to your good name and
              credit record can be difficult enough, but medical ID theft can have other serious
              consequences. If a scammer gets treatment in your name, that person’s health
              problems could become a part of your medical record. It could affect your ability
              to get medical care and insurance benefits, and could even affect decisions made
              by doctors treating you later on. The scammer’s unpaid medical debts also could
              end up on your credit report.38

              77.    A study by Experian found that the “average total cost” of medical identity theft is

   “about $20,000” per incident, and that a majority of victims of medical identity theft were forced

   to pay out-of-pocket costs for healthcare they did not receive in order to restore coverage.39

              78.    As the result of the wide variety of injuries that can be traced to the Data Breach,

   Plaintiff and Class Members have and will continue to suffer economic loss and other actual harm


   37
           The Aftermath 2017, Identity Theft Resource Center,
   https://www.idtheftcenter.org/images/page-docs/Aftermath_2017.pdf (last visited Aug. 9, 2019).
   38
            Medical ID Theft: Health Information for Older People, Federal Trade Commission,
   available at https://www.consumer.ftc.gov/articles/0326-medical-id-theft-health-information-
   older-people (last visited Oct. 7, 2019).
   39
           See Study: Medical identity theft is costly for victims, CNET (Mar. 3, 2010), available at
   https://www.cnet.com/news/study-medical-identity-theft-is-costly-for-victims/ (last visited Oct.
   11, 2019).
                                                     21
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 24 of 48 PageID: 2825




   for which they are entitled to damages, including, but not limited to, the following:

                      a.      losing the inherent value of their Personal Information;

                      b.      identity theft and fraud resulting from the theft of their Personal

              Information;

                      c.      costs associated with the detection and prevention of identity theft and

              unauthorized use of their financial accounts;

                      d.      costs associated with purchasing credit monitoring, credit freezes, and

              identity theft protection services;

                      e.      unauthorized charges and loss of use of and access to their financial account

              funds and costs associated with inability to obtain money from their accounts or being

              limited in the amount of money they were permitted to obtain from their accounts,

              including missed payments on bills and loans, late charges and fees, and adverse effects on

              their credit;

                      f.      lowered credit scores resulting from credit inquiries following fraudulent

              activities;

                      g.      costs associated with time spent and the loss of productivity or the

              enjoyment of one’s life from taking time to address and attempt to mitigate and address the

              actual and future consequences of the Data Breach, including discovering fraudulent

              charges, cancelling and reissuing cards, purchasing credit monitoring and identity theft

              protection services, imposing withdrawal and purchase limits on compromised accounts,

              and the stress, nuisance and annoyance of dealing with the repercussions of the Data

              Breach; and

                      h.      the continued imminent and certainly impending injury flowing from


                                                       22
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 25 of 48 PageID: 2826




              potential fraud and identify theft posed by their Personal Information being in the

              possession of one or many unauthorized third parties.

              79.    Even in instances where a consumer is reimbursed for a financial loss due to

   identity theft or fraud, that does not make that individual whole again as there is typically

   significant time and effort associated with seeking reimbursement that is not refunded. The

   Department of Justice’s Bureau of Justice Statistics found that identity theft victims “reported

   spending an average of about 7 hours clearing up the issues” relating to identity theft or fraud.40

              80.    There may also be a significant time lag between when personal information is

   stolen and when it is actually misused. According to the GAO, which conducted a study regarding

   data breaches:

              [L]aw enforcement officials told us that in some cases, stolen data may be held for
              up to a year or more before being used to commit identity theft. Further, once stolen
              data have been sold or posted on the Web, fraudulent use of that information may
              continue for years. As a result, studies that attempt to measure the harm resulting
              from data breaches cannot necessarily rule out all future harm.41

              81.    Plaintiff and Class Members place significant value in data security. According to

   a recent survey conducted by cyber-security company FireEye, approximately 50% of consumers

   consider data security to be a main or important consideration when making purchasing decisions

   and nearly the same percentage would be willing to pay more in order to work with a provider that

   has better data security. Likewise, 70% of consumers would provide less personal information to

   organizations that suffered a data breach.42


   40
           E. Harrell, U.S. Department of Justice, Victims of Identity Theft, 2014 (revised Nov. 13,
   2017), http://www.bjs.gov/content/pub/pdf/vit14.pdf (last visited Aug. 9, 2019).
   41
           U.S. Gov’t Accountability Off., GAO-07-737, Personal Information: Data Breaches Are
   Frequent, but Evidence of Resulting Identity Theft is Limited; However, the Full Extent Is
   Unknown (2007), available at http://www.gao.gov/new.items/d07737.pdf.
   42
           FireEye, Beyond the Bottom Line: The Real Cost of Data Breaches (May 2016),
   https://www.fireeye.com/blog/executive-perspective/2016/05/beyond_the_bottomli.html (last
                                                   23
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 26 of 48 PageID: 2827




              82.    Because of the value consumers place on data privacy and security, companies with

   robust data security practices can command higher prices than those who do not. Indeed, if

   consumers did not value their data security and privacy, Defendant would have no reason to tout

   its data security efforts to their actual and potential customers.

              83.    Consequently, had consumers known the truth about Defendant’s data security

   practices—that it did not adequately protect and store their Personal Information—they would not

   have entrusted their Personal Information to Inform Diagnostics.

              84.    Reactions to the Data Breach reflect the severity and breadth of the adverse impact

   on the American public.

              85.    The Attorney General of Maryland issued a “Consumer Alert” on June 12, 2019,

   stating, “Massive data breaches like the one experienced by the AMCA are extremely alarming,

   especially considering the likelihood that personal, financial, and medical information may now

   be in the hands of thieves and scammers,” said Attorney General Frosh. “I strongly urge consumers

   to take steps to ensure that their information and personal identity is protected.”43

              86.    Connecticut Attorney General William Tong, announcing that Illinois and

   Connecticut’s Attorneys General have opened an investigation into the Data Breach, stated:

              The last thing patients should have to worry about is whether their personal
              information has been compromised by the entities responsible for protecting it. I
              am committed to ensuring that impacted patients receive timely notification and
              that the companies involved take precautions to protect consumers’ sensitive health
              and financial information in the future.44


   visited Aug. 9, 2019).
   43
           Brian E. Frosh, Attorney General, Maryland, Consumer Alert (June 12, 2019),
   http://www.marylandattorneygeneral.gov/press/2019/061219.pdf.
   44
           Connecticut and Illinois Open Investigation into Quest Diagnostics, LabCorp Data
   Breach, The Office of Attorney General William Tong, available at
   https://portal.ct.gov/AG/Press-Releases/2019-Press-Releases/CT-AND-IL-OPEN-
   INVESTIGATION-INTO-QUEST-AND-LABCORP-DATA-BREACH.
                                                      24
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 27 of 48 PageID: 2828




              87.    Other State Attorneys General, including the Attorneys General of Michigan,

   Minnesota, and North Carolina, have also launched investigations into the Data Breach.45

                                    CLASS ACTION ALLEGATIONS
                                       NATIONWIDE CLASSES

              88.    Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4), Plaintiff

   seek certification of the following nationwide class (the “Nationwide Class” or the “Class”):

              All natural persons residing in the United States whose Personal Information was
              compromised in the Data Breach.

              89.    The Nationwide Class asserts claims against Defendant for negligence (Count 1),

   negligence per se (Count 2), unjust enrichment (Count 3), declaratory judgment (Count 4), and

   breach of implied contract (Count 5).

                                        STATEWIDE SUBCLASS

              90.    Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4), Plaintiff

   seeks certification of North Carolina claims in the alternative to the nationwide claims, as well as

   statutory claims under state data breach statutes and consumer protection statutes, on behalf of a

   separate North Carolina subclass (the “Statewide Subclass”), defined as follows:

              All natural persons residing in that North Carolina whose Personal Information was
              compromised in the Data Breach.

              91.    The Statewide Subclass asserts claims against Defendant for violations of the North

   Carolina Unfair Trade Practices Act, N.C. Gen. Stat. §75.1.1, et seq. (Count 6), and the North

   Carolina Identity Protection Act, N.C. Gen. Stat. §§ 75-60, et seq. (Count 7).

              92.    Excluded from the Nationwide Class and the Statewide Subclass are the Defendant,



   45
           AMCA Data Breach Tally Passes 20 Million as BioReference Laboratories Added to List
   of Impacted Entities, HIPPA Journal, https://www.hipaajournal.com/amca-data-breach-tally-
   passes-20-million-as-bioreference-laboratories-added-to-list-of-impacted-entities/ (last visited
   Oct. 9, 2019).
                                                  25
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 28 of 48 PageID: 2829




   any entity in which the Defendant has a controlling interest, and Defendant’s officers, directors,

   legal representatives, successors, subsidiaries, and assigns. Also excluded from the Nationwide

   Class and the Statewide Subclass are any judicial officer presiding over this matter, members of

   their immediate family, and members of their judicial staff.

              93.    Numerosity: Federal Rule of Civil Procedure 23(a)(1). The members of each

   Class and Subclass are so numerous and geographically dispersed that individual joinder of all

   Class Members is impracticable. While the exact number of Class Members is unknown to Plaintiff

   at this time, approximately 173,617 Inform Diagnostics patients had their data compromised in the

   Data Breach. Those individuals’ names and addresses are available from Defendant’s records, and

   Class Members may be notified of the pendency of this action by recognized, Court-approved

   notice dissemination methods.

              94.    Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with Rule 23(a)(2)

   and with 23(b)(3)’s predominance requirement, this action involves common questions of law and

   fact that predominate over any questions affecting individual Class Members. The common

   questions include:

                     a.     Whether Defendant had a duty to protect Personal Information;

                     b.     Whether Defendant failed to take reasonable and prudent security measures;

                     c.     Whether Defendant knew or should have known of the susceptibility of

              AMCA’s systems to a data breach;

                     d.     Whether Defendant was negligent in failing to implement reasonable and

              adequate security procedures and practices;

                     e.     Whether Defendant’s security measures to protect its systems were

              reasonable in light of known legal requirements;


                                                     26
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 29 of 48 PageID: 2830




                     f.      Whether Defendant was negligent in failing to adequately monitor and audit

              the data security systems of its vendors and business associates;

                     g.      Whether Defendant’s efforts (or lack thereof) to ensure the security of

              patients’ Personal Information provided to business associates were reasonable in light of

              known legal requirements;

                     h.      Whether Defendant’s conduct constituted unfair or deceptive trade

              practices;

                     i.      Whether Defendant violated state law when it failed to implement

              reasonable security procedures and practices;

                     j.      Which security procedures and notification procedures Defendant should be

              required to implement;

                     k.      Whether Defendant has a contractual obligation to use reasonable security

              measures;

                     l.      Whether Defendant has complied with any contractual obligation to use

              reasonable security measures;

                     m.      What security measures, if any, must be implemented by Defendant to

              comply with its contractual obligations;

                     n.      Whether Defendant failed to notify Plaintiff and Class Members as soon as

              practicable and without delay after the data breach was discovered;

                     o.      Whether Defendant’s conduct, including its failure to act, resulted in or was

              the proximate cause of the breach of AMCA’s systems and/or the loss of the Personal

              Information of Plaintiff and Class Members;

                     p.      Whether Plaintiff and Class Members were injured and suffered damages


                                                         27
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 30 of 48 PageID: 2831




              or other losses because of Defendant’s failure to reasonably protect their Personal

              Information; and,

                      q.      Whether Plaintiff and Class Members are entitled to damages, declaratory

              relief, or injunctive relief.

              95.     Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with Rule 23(a)(3), Plaintiff’s

   claims are typical of those of other Class Members. Plaintiff’s Personal Information was in

   Defendant’s possession at the time of the Data Breach and was compromised as a result of the

   Data Breach. Plaintiff’s damages and injuries are akin to those of other Class Members and

   Plaintiff seeks relief consistent with the relief of the Class.

              96.     Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff is an

   adequate representative of the Class because Plaintiff is a member of the Class and is committed

   to pursuing this matter against Defendant to obtain relief for the Class. Plaintiff has no conflicts of

   interest with the Class. Plaintiff’s Counsel are competent and experienced in litigating class

   actions, including extensive experience in data breach and privacy litigation. Plaintiff intends to

   vigorously prosecute this case and will fairly and adequately protect the Class’s interests.

              97.     Predominance & Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule

   23(b)(3), a class action is superior to any other available means for the fair and efficient

   adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

   management of this class action. Common issues in this litigation also predominate over individual

   issues because those issues discussed in the above paragraph on commonality are more important

   to the resolution of this litigation than any individual issues. The purpose of the class action

   mechanism is to permit litigation against wrongdoers even when damages to individual plaintiffs

   may not be sufficient to justify individual litigation. Here, the damages suffered by Plaintiff and


                                                      28
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 31 of 48 PageID: 2832




   the Class are relatively small compared to the burden and expense required to individually litigate

   their claims against Defendant and, thus, individual litigation to redress Defendant’s wrongful

   conduct would be impracticable. Individual litigation by each Class Member would also strain the

   court system. Individual litigation creates the potential for inconsistent or contradictory judgments,

   and increases the delay and expense to all parties and the court system. By contrast, the class action

   device presents far fewer management difficulties and provides the benefits of a single

   adjudication, economies of scale, and comprehensive supervision by a single court.

              98.    Risk of Prosecuting Separate Actions. This case is appropriate for certification

   because prosecuting separate actions by individual proposed Class Members would create the risk

   of inconsistent adjudications and incompatible standards of conduct for Defendant or would be

   dispositive of the interests of members of the proposed Class.

              99.    Ascertainability. The Class and Subclass are defined by reference to objective

   criteria, and there is an administratively feasible mechanism to determine who fits within the class.

   The Class and Subclass consist of individuals who received services from Defendant and whose

   accounts were placed into collections with AMCA by Defendant. Class Membership can be

   determined using Defendant’s and AMCA’s records contained in their databases.

              100.   Injunctive and Declaratory Relief. Class certification is also appropriate under

   Rule 23(b)(2) and (c). Defendant, through its uniform conduct, acted or refused to act on grounds

   generally applicable to the Class as a whole, making injunctive and declaratory relief appropriate

   to the Class as a whole. Injunctive relief is necessary to uniformly protect the Class Members’

   data. Plaintiff seeks prospective injunctive relief as a wholly separate remedy from any monetary

   relief.

              101.   Likewise, particular issues under Rule 23(c)(4) are appropriate for certification


                                                    29
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 32 of 48 PageID: 2833




   because such claims present only particular, common issues, the resolution of which would

   advance the disposition of this matter and the parties’ interests therein. Such particular issues

   include, but are not limited to:

                     a.      Whether Defendant owed a legal duty to Plaintiff and the Class to exercise

              due care in collecting, storing, and safeguarding their Personal Information;

                     b.      Whether Defendant failed to take commercially reasonable steps to

              safeguard the Personal Information of Plaintiff and the Class Members;

                     c.      Whether Defendant failed to adequately monitor and audit the data security

              systems of their vendors and business associates;

                     d.      Whether    adherence     to   HIPAA     regulations,   FTC     data   security

              recommendations, industry standards, and measures recommended by data security experts

              would have reasonably prevented the Data Breach.

                          CLAIMS ON BEHALF OF THE NATIONWIDE CLASS

                                                  COUNT 1

                                         NEGLIGENCE
   On Behalf of Plaintiff and the Nationwide Class, or Alternatively, on Behalf of Plaintiff and
                                      the Statewide Subclass

              102.   Plaintiff repeats the allegations contained in the preceding paragraphs as if fully set

   forth herein.

              103.   Defendant required Plaintiff and Class Members to submit Personal Information to

   obtain diagnostic and medical services, which Defendant provided to AMCA for billing purposes.

   Defendant collected and stored the Personal Information for commercial gain.

              104.   Defendant knew or should have known that AMCA’s web payments page was

   vulnerable to unauthorized access by third parties.

              105.   Defendant had a non-delegable duty to ensure that contractual partners with whom
                                                    30
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 33 of 48 PageID: 2834




   it shared patient information maintained adequate and commercially-reasonable data security

   practices to ensure the protection of patients’ Personal Information.

              106.   Defendant owed a duty to Plaintiff and the Class to exercise reasonable care in

   obtaining, securing, safeguarding, storing, and protecting Plaintiff’s and Class Members’ Personal

   Information within its control from being compromised, lost, stolen, accessed, and misused by

   unauthorized persons.

              107.   Defendant owed a duty of care to Plaintiff and members of the Class to provide

   security, consistent with industry standards, to ensure that the systems and networks adequately

   protected the Personal Information.

              108.   Defendant’s duty to use reasonable security measures arose as a result of the special

   relationship that existed between Defendant and the Plaintiff and Class Members. The special

   relationship arose because Plaintiff and Class Members entrusted Defendant with their confidential

   data as part of the health treatment process. Only Defendant was in a position to ensure that its

   contractual partners had sufficient safeguards to protect against the harm to Plaintiff and Class

   Members that would result from a data breach.

              109.   Defendant’s duty to use reasonable care in protecting Personal Information arose

   as a result of the common law and statutes and regulations, as well as its own promises regarding

   privacy and data security to its patients. This duty exists because Plaintiff and Class Members were

   the foreseeable and probable victims of any inadequate security practices. By collecting and

   maintaining personal and confidential information of Plaintiff and Class Members, and

   acknowledging that this information needed to be kept secure, it was foreseeable that they would

   be harmed in the future if Defendant did not protect Plaintiff’s and Class Members’ information

   from hackers.


                                                      31
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 34 of 48 PageID: 2835




              110.   Defendant’s duties also arose under HIPPA regulations, which, as described above,

   applied to Defendant and establish national standards for the protection of patient information,

   including protected health information, which required Defendant to “reasonably protect”

   confidential data from “any intentional or unintentional use or disclosure” and to “have in place

   appropriate administrative, technical, and physical safeguards to protect the privacy of protected

   health information.” 45 C.F.R. § 164.530(c)(1). The duty also arose under HIPAA’s Privacy Rule

   requirement that Defendant obtain satisfactory assurances from its business associate AMCA that

   AMCA would appropriately safeguard the protected health information it receives or creates on

   behalf of the Defendant. 45 CFR 164.502(e), 164.504(e), 164.532(d) and (e). The confidential data

   at issue in this case constitutes “protected health information” within the meaning of HIPAA.

              111.   Defendant’s duties also arose under Section 5 of the Federal Trade Commission

   Act (“FTC Act”), 15 U.S.C. § 45, which prohibits “unfair . . . practices in or affecting commerce,”

   including, as interpreted and enforced by the FTC, the unfair practice of failing to use reasonable

   measures to protect personal and confidential information. Various FTC publications and data

   security breach orders further form the basis of Defendant’s duty. In addition, several individual

   states have enacted statutes based upon the FTC Act that also created a duty.

              112.   Defendant knew, or should have known, of the risks inherent in collecting and

   storing Personal Information, the vulnerabilities of its vendors’ and business associates’ systems,

   and the importance of adequate security.

              113.   Defendant breached its common law, statutory, and other duties—and thus were

   negligent—by failing to use reasonable measures to protect patients’ Personal Information, and by

   failing to provide timely and adequately detailed notice of the Data Breach.

              114.   Defendant breached its duties to Plaintiff and Class Members in numerous ways,


                                                    32
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 35 of 48 PageID: 2836




   including, without limitation, by:

                     a.      Failing to exercise reasonable care and implement adequate security

              systems, protocols, and practices sufficient to protect Plaintiff’s and Class Members’

              Personal Information;

                     b.      Failing to comply with industry standard data security standards during the

              period of the Data Breach;

                     c.      Failing to adequately monitor and audit the data security systems of its

              vendors and business associates;

                     d.      Failing to comply with regulations protecting the Personal Information at

              issue during the period of the Data Breach;

                     e.      Failing to adequately monitor, evaluate, and ensure the security of AMCA’s

              network and systems;

                     f.      Failing to recognize in a timely manner that Plaintiff’s and other Class

              Members’ Personal Information had been compromised; and

                     g.      Failing to timely and adequately disclose that Plaintiff’s and Class

              Members’ Personal Information had been improperly acquired or accessed.

              115.   Plaintiff’s and Class Members’ Personal Information would not have been

   compromised but for Defendant’s wrongful and negligent breach of their duties.

              116.   Defendant’s failure to take proper security measures to protect sensitive Personal

   Information of Plaintiff and Class Members caused a foreseeable, intentional criminal act, namely

   the unauthorized access of Plaintiff’s and Class Members’ Personal Information.

              117.   It was also foreseeable that Defendant’s failure to provide timely and adequate

   notice of the Data Breach would result in injury to Plaintiff and other Class Members.


                                                      33
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 36 of 48 PageID: 2837




              118.   Neither Plaintiff nor the other Class Members contributed to the Data Breach and

   subsequent misuse of their Personal Information as described in this Complaint.

              119.   As a direct and proximate cause of Defendant’s conduct, Plaintiff and the Class

   suffered damages and will suffer damages including, but not limited to: damages arising from the

   unauthorized charges on their debit or credit cards or on cards that were fraudulently obtained

   through the use of the Personal Information of Plaintiff and Class Members; damages arising from

   identity theft or fraud; damages from lost time and effort to mitigate the actual and potential impact

   of the Data Breach on their lives including, inter alia, by placing “freezes” and “alerts” with credit

   reporting agencies, contacting their financial institutions, closing or modifying financial accounts,

   closely reviewing and monitoring their credit reports and accounts for unauthorized activity, and

   filing police reports and damages from identity theft, which may take years to discover and detect;

   and loss of the value of their privacy and confidentiality of the stolen confidential data, including

   health data.

                                                  COUNT 2

                                    NEGLIGENCE PER SE
   On Behalf of Plaintiff and the Nationwide Class, or Alternatively, on Behalf of Plaintiff and
                                      the Statewide Subclass

              120.   Plaintiff repeats the allegations contained in the preceding paragraphs as if fully set

   forth herein.

              121.   Defendant is an entity covered by HIPAA (45 C.F.R. § 160.102) and as such is

   required to comply with the HIPAA Privacy Rule and Security Rule, 45 C.F.R Part 160 and Part

   164, Subparts A and E (“Standards for Privacy of Individually Identifiable Health Information”),

   and Security Rule (“Security Standards for the Protection of Electronic Protected Health

   Information”), 45 C.F.R. Part 160 and Part 164, Subparts A and C.

              122.   HIPAA requires Defendant to “reasonably protect” confidential data from “any
                                                 34
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 37 of 48 PageID: 2838




   intentional or unintentional use or disclosure” and to “have in place appropriate administrative,

   technical, and physical safeguards to protect the privacy of protected health information.” 45

   C.F.R. § 164.530(c)(1). HIPAA also requires Defendant to obtain satisfactory assurances that their

   business associates would appropriately safeguard the protected health information it receives or

   creates on behalf of the Defendant. 45 CFR § 164.502(e), 164.504(e), 164.532(d) and (e). The

   confidential data at issue in this case constitutes “protected health information” within the meaning

   of HIPAA. AMCA constitutes a “business associate” within the meaning of HIPAA.

              123.   HIPAA further requires Defendant to disclose the unauthorized access and theft of

   the Personal Information to Plaintiff and the Class Members “without unreasonable delay” so that

   Plaintiff and Class Members can take appropriate measures to mitigate damages, protect against

   adverse consequences, and thwart future misuse of their Personal Information. See 45 C.F.R. §§

   164.404, 406, 410.

              124.   Defendant violated HIPAA by failing to reasonably protect Plaintiff’s and Class

   Members’ Personal Information, as described herein.

              125.   Defendant’s violations of HIPAA constitute negligence per se.

              126.   Plaintiff and Class Members are within the class of persons that HIPAA was

   intended to protect.

              127.   The harm that occurred as a result of the Data Breach is the type of harm HIPAA

   was intended to guard against.

              128.   Additionally, Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting

   commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by

   businesses, such as Defendant, of failing to use reasonable measures to protect Personal

   Information. 15 U.S.C. § 45(a)(1).


                                                       35
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 38 of 48 PageID: 2839




              129.   The FTC publications and orders described above also form part of the basis of

   Defendant’s duty in this regard.

              130.   Defendant violated Section 5 of the FTC Act by failing to use reasonable measures

   to protect Personal Information and not complying with applicable industry standards. Defendant’s

   conduct was particularly unreasonable given the nature and amount of Personal Information they

   obtained, stored, and disseminated, and the foreseeable consequences of a data breach involving

   companies as large as Defendant, including, specifically, the immense damages that would result

   to Plaintiff and Class Members.

              131.   Defendant’s violations of Section 5 of the FTC Act constitute negligence per se.

              132.   Plaintiff and Class Members are within the class of persons that the FTC Act was

   intended to protect.

              133.   The harm that occurred as a result of the Data Breach is the type of harm the FTC

   Act was intended to guard against. The FTC has pursued enforcement actions against businesses,

   which, as a result of its failure to employ reasonable data security measures and avoid unfair and

   deceptive practices, caused the same harm as that suffered by Plaintiff and the Class.

              134.   As a direct and proximate result of Defendant’s negligence per se under HIPAA

   and the FTC Act, Plaintiff and the Class have suffered, continue to suffer, and will suffer, injuries,

   damages, and harm as set forth herein.

                                                  COUNT 3

                                    UNJUST ENRICHMENT
   On Behalf of Plaintiff and the Nationwide Class, or Alternatively, on Behalf of Plaintiff and
                                      the Statewide Subclass

              135.   Plaintiff repeats the allegations contained in the preceding paragraphs as if fully set

   forth herein.

              136.   Plaintiff and Class Members have an interest, both equitable and legal, in the
                                                  36
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 39 of 48 PageID: 2840




   Personal Information about them that was conferred upon, collected by, and maintained by

   Defendant and which was ultimately stolen in the Data Breach.

              137.   Defendant received a monetary benefit from Plaintiff and Class Members’

   conferring their Personal Information, which Defendant retains and uses for business purposes and

   profit.

              138.   Plaintiff’s and the Class Members’ Personal Information was private and

   confidential and its value depended upon Defendant maintaining the privacy and confidentiality

   of that Personal Information.

              139.   But for Defendant’s commitment to maintain the confidentiality and security of

   their Personal Information, Plaintiff and the Class Members would not have provided the

   information to the Defendant.

              140.   As a result of the wrongful conduct alleged herein, Defendant has been unjustly

   enriched at the expense of, and to the detriment of, Plaintiff and Class Members. Among other

   things, Defendant continues to benefit and profit from the use of Plaintiff’s and the Class Members’

   Personal Information, while its value to Plaintiff and Class Members has been diminished and its

   exposure has caused Plaintiff and Class Members harm.

              141.   Under the doctrine of unjust enrichment, it is inequitable for Defendant to be

   permitted to retain the benefits it received, and is still receiving, from Plaintiff and Class Members.

              142.   Equity and good conscience require restitution by Defendant in the amount of the

   benefit conferred on Defendant as a result of its wrongful conduct, including, specifically, the

   value to Defendant of the Personal Information that was stolen in the Data Breach and the resulting

   profits Defendant received and continues to receive from the use of that information.




                                                     37
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 40 of 48 PageID: 2841




                                                  COUNT 4

                                 DECLARATORY JUDGMENT
   On Behalf of Plaintiff and the Nationwide Class, or Alternatively, on Behalf of Plaintiff and
                                      the Statewide Subclass

              143.   Plaintiff repeats the allegations contained in the preceding paragraphs as if fully set

   forth herein.

              144.   As previously alleged, Plaintiff and Class Members entered into an implied contract

   that required Defendant to provide adequate security for the Personal Information it collected from

   them. As previously alleged, Defendant owes duties of care to Plaintiff and Class Members that

   require it to adequately secure their Personal Information.

              145.   Defendant still possesses Personal Information pertaining to Plaintiff and Class

   Members.

              146.   Defendant has made no announcement or notification that they have remedied the

   vulnerabilities in its practices and policies regarding ensuring the data security of patients’

   Personal Information.

              147.   Accordingly, Defendant has not satisfied its implied contractual obligations and

   legal duties to Plaintiff and Class Members. In fact, now that Defendant’s lax approach towards

   data security has become public, the Personal Information in their possession and in their vendors

   and business associates’ possession is more vulnerable than it was prior to announcement of the

   Data Breach.

              148.   Actual harm has occurred in the wake of the Data Breach regarding Defendant’s

   contractual obligations and duties of care to provide data security measures to Plaintiff and Class

   Members, including the fact that Class Members’ Personal Information was available for sale on

   the dark web.

              149.   Plaintiff, therefore, seeks a declaration that (a) Defendant’s existing data security
                                                       38
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 41 of 48 PageID: 2842




   measures do not comply with its obligations and duties of care; and (b) in order to comply with its

   contractual obligations and duties of care, Defendant must implement and maintain reasonable

   security measures, including, but not limited to:

                     a.      Modifying its practices and policies to ensure the business associates to

              which it provides patients’ Personal Information engage third-party security

              auditors/penetration testers as well as internal security personnel to conduct testing,

              including simulated attacks, penetration tests, and audits on its systems on a periodic basis,

              and ordering vendors and business associates to promptly correct any problems or issues

              detected by such third-party security auditors;

                     b.      Modifying its practices and policies to ensure the business associates to

              which it provides patients’ Personal Information engage third-party security auditors and

              internal personnel to run automated security monitoring;

                     c.      Modifying its practices and policies to ensure the business associates to

              which it provides patients’ Personal Information audit, test, and train security personnel

              regarding any new or modified procedures;

                     d.      Modifying its practices and policies to ensure the business associates to

              which it provides patients’ Personal Information segment Personal Information by, among

              other things, creating firewalls and access controls so that if one area of a system is

              compromised, hackers cannot gain access to other portions of the systems;

                     e.      Modifying its practices and policies to ensure only Personal Information

              necessary for provision of services is provided to business associates;

                     f.      Modifying its practices and policies to ensure Personal Information not

              necessary for the provision of services is purged, deleted, and destroyed, and to ensure its


                                                       39
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 42 of 48 PageID: 2843




              business associates likewise purge, delete, and destroy such Personal Information;

                     g.      Conducting regular security checks of the business associates to which it

              provides patients’ Personal Information;

                     h.      Routinely and continually conduct internal training and education to inform

              internal security personnel how to monitor the data security of business associates to whom

              patients’ Personal Information is provided; and



                     i.      Educating its patients about the threats they face as a result of the loss of

              their financial and personal information to third parties, as well as the steps Defendant’s

              patients must take to protect themselves.

                                                  COUNT 5

                             BREACH OF IMPLIED CONTRACT
   On Behalf of Plaintiff and the Nationwide Class, or Alternatively, on Behalf of Plaintiff and
                                      the Statewide Subclass

              150.   Plaintiff repeats the allegations contained in the preceding paragraphs as if fully set

   forth herein.

              151.   Plaintiff and Class Members were required to provide their Personal Information,

   including names, addresses, Social Security numbers, financial information, and other personal

   information, to Defendant in order to complete medical and diagnostic tests.

              152.   When Plaintiff and Class Members provided their Personal Information to

   Defendant in exchange for services, they entered into an implied contract with Defendant pursuant

   to which Defendant agreed to safeguard and protect such information and to timely and adequately

   notify them if their data had been breached and compromised.

              153.   Plaintiff and the Class Members would not have provided and entrusted their


                                                       40
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 43 of 48 PageID: 2844




   Personal Information to Defendant in the absence of the implied contract to keep the information

   secure.

              154.   Plaintiff and the Class Members fully performed their obligations under the implied

   contract with Defendant by providing their Personal Information, whereas Defendant did not

   comply with its obligations to keep the information secure.

              155.   Defendant breached the implied contracts with Plaintiff and Class Members by

   failing to reasonably safeguard and protect Plaintiff and Class Members’ Personal Information,

   which was compromised as a result of the Data Breach.

              156.   As a direct and proximate result of Defendant’s breach of their implied contacts

   with Plaintiff and Class Members, Plaintiff and Class Members have suffered and will suffer

   injury, including but not limited to: (i) the loss of the opportunity as to how their Personal

   Information is used; (ii) the compromise, publication, and/or theft of their Personal Information;

   (iii) out-of-pocket expenses associated with the prevention, detection, and recovery from identity

   theft, tax fraud, and/or unauthorized use of their Personal Information; (iv) lost opportunity costs

   associated with effort expended and the loss of productivity addressing and attempting to mitigate

   the actual and future consequences of the Data Breach, including but not limited to efforts spent

   researching how to prevent, detect, contest and recover from tax fraud and identity theft; (v) costs

   associated with placing freezes on credit reports; (vi) the continued risk to their Personal

   Information, which remains in Defendant’s possession and is subject to further unauthorized

   disclosures so long as Defendant fails to undertake appropriate and adequate measures to protect

   the Personal Information in their continued possession; and, (vii) future costs in terms of time,

   effort and money that will be expended to prevent, detect, contest, and repair the impact of the

   Personal Information compromised as a result of the Data Breach for the remainder of the lives of


                                                     41
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 44 of 48 PageID: 2845




   Plaintiff and Class Members.

                      CLAIMS ON BEHALF OF THE STATEWIDE SUBCLASS

              157.   In the alternative, the claims asserted above are also brought on behalf of a North

   Carolina subclass.

                                                  COUNT 6

                         NORTH CAROLINA UNFAIR TRADE PRACTICES
                     On Behalf of Behalf of Plaintiff and the North Carolina Subclass

              158.   Plaintiff repeats the allegations contained in the preceding paragraphs as if fully set

   forth herein.

              159.   This cause of action is brought under North Carolina’s Unfair Trade Practice Act,

   N.C. Gen. Stat. § 75-1.1, et seq. (the “NCUTPA”).

              160.   Under the NCUTPA, unfair methods of competition in or affecting commerce, and

   unfair or deceptive acts or practices in or affecting commerce, are declared unlawful.

              161.   At all times material hereto, Defendant committed unfair or deceptive acts or

   practices in violation of NCUTPA by committing acts or practices that, inter alia, offend

   established public policy, as embodied in North Carolina privacy laws and Section 5 of the FTC

   Act, and are immoral, unethical, oppressive, unscrupulous, or substantially injurious to consumers

   including, but not limited to, representing that goods or services have characteristics, uses, or

   benefits that they do not have.

              162.   Defendant’s unfair and deceptive acts or practices possessed the tendency or

   capacity to mislead, or created the likelihood of deception, of an average, reasonable consumer.

              163.   Defendant’s unfair or deceptive actions proximately caused injury to Plaintiff and

   the Class.

              164.   Defendant engaged in unfair or deceptive acts willfully, and has refused to take

                                                       42
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 45 of 48 PageID: 2846




   responsibility for them.

              165.   Plaintiff and North Carolina Subclass members seek relief under N.C. Gen. Stat. §§

   75-16 and 16.1, including treble damages and attorneys’ fees.

                                                  COUNT 7

                     NORTH CAROLINA IDENTITY THEFT PROTECTION ACT,
                                   N.C. Gen. Stat. §§ 75-60, et seq.
                        On Behalf of Plaintiff and the North Carolina Subclass

              166.   Plaintiff repeats the allegations contained in the preceding paragraphs as if fully set

   forth herein.

              167.   Defendant is a “business” that owns or licenses computerized data that includes

   Personal Information as defined by N.C. Gen. Stat. § 75-61(1).

              168.   Plaintiff and North Carolina Subclass members are “consumers” as defined by N.C.

   Gen. Stat. § 75-61(2).

              169.   Defendant is required to accurately notify Plaintiff and North Carolina Subclass

   members if they discover a security breach, or receive notice of a security breach (where

   unencrypted and unredacted Personal Information was accessed or acquired by unauthorized

   persons), without unreasonable delay under N.C. Gen. Stat. § 75-65.

              170.   Plaintiff’s and North Carolina Subclass members’ Personal Information includes

   Personal Information as covered under N.C. Gen. Stat. § 75-61(10).

              171.   Because Defendant discovered a security breach and had notice of a security breach

   (where unencrypted and unredacted Personal Information was accessed or acquired by

   unauthorized persons) of AMCA’s data systems involving the Personal Information of Plaintiff

   and North Carolina Subclass members that Defendant provided to AMCA, Defendant had an

   obligation to disclose the Data Breach in a timely and accurate fashion as mandated by N.C. Gen.


                                                       43
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 46 of 48 PageID: 2847




   Stat. § 75-65.

              172.   By failing to disclose the Data Breach in a timely and accurate manner, Defendant

   violated N.C. Gen. Stat. § 75-65.

              173.   A violation of N.C. Gen. Stat. § 75-65 is an unlawful trade practice under N.C. Gen.

   Stat. Art. 2A § 75-1.1.

              174.   As a direct and proximate result of Defendant’s violations of N.C. Gen. Stat. § 75-

   65, Plaintiff and North Carolina Subclass members suffered damages, as described above.

              175.   Plaintiff and North Carolina Subclass members seek relief under N.C. Gen. Stat. §§

   75-16 and 16.1, including treble damages and attorneys’ fees.

                                        REQUESTS FOR RELIEF

              Plaintiff, individually and on behalf of members of the Class and Subclass, as applicable,

   respectfully request that the Court enter judgment in their favor and against Defendant, as follows:

              1.     That the Court certify this action as a class action, proper and maintainable pursuant

   to Rule 23 of the Federal Rules of Civil Procedure; declare that Plaintiff is proper class

   representative; and appoint Plaintiff’s Co-Lead and Co-Liaison Counsel as Class Counsel;

              2.     That the Court grant permanent injunctive relief to prohibit Defendant from

   continuing to engage in the unlawful acts, omissions, and practices described herein;

              3.     That the Court award Plaintiff and Class and Subclass members compensatory,

   consequential, and general damages in an amount to be determined at trial;

              4.     That the Court order disgorgement and restitution of all earnings, profits,

   compensation, and benefits received by Defendant as a result of its unlawful acts, omissions, and

   practices;

              5.     That the Court award statutory damages, trebled, and punitive or exemplary


                                                      44
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 47 of 48 PageID: 2848




   damages, to the extent permitted by law;

              6.     That Plaintiff be granted the declaratory relief sought herein;

              7.     That the Court award to Plaintiff the costs and disbursements of the action, along

   with reasonable attorneys’ fees, costs, and expenses;

              8.     That the Court award pre- and post-judgment interest at the maximum legal rate;

   and

              9.     That the Court grant all such other relief as it deems just and proper.

                                        DEMAND FOR JURY TRIAL

              Plaintiff demands a jury trial on all claims so triable.

                                                     LITE DEPALMA GREENBERG, LLC

   Dated: April 23, 2020                               /s/ Joseph J. DePalma
                                                     Joseph J. DePalma
                                                     Bruce D. Greenberg
                                                     570 Broad Street, Suite 1201
                                                     Newark, New Jersey 07102
                                                     (973) 623-3000


    James E. Cecchi                                     James Pizzirusso
    CARELLA BYRNE CECCHI                                Katie R. Beran
      OLSTEIN BRODY & AGNELLO, P.C.                     HAUSFELD LLP
    5 Becker Farm Road                                  1700 K Street, NW, Suite 650
    Roseland, NJ 07068                                  Washington, DC 20006
     (973) 994-1700                                     (202) 540-7200

    Lead Counsel for Plaintiffs
                                                        Laurence D. King
                                                        Mario M. Choi
    Amy E. Keller                                       KAPLAN FOX & KILSHEIMER LLP
    Adam J. Levitt                                      350 Sansome Street, Suite 400
    DICELLO LEVITT GUTZLER LLC                          San Francisco, CA 94104
    10 North Dearborn Street, 11th Floor                (415) 772-4700
    Chicago, Illinois 60602
    (312) 214-7900

    Other Labs Track Co-Lead Counsel

                                                        45
   823021.1
Case 2:19-md-02904-MCA-MAH Document 193 Filed 04/23/20 Page 48 of 48 PageID: 2849




                                       Joseph P. Guglielmo
                                       SCOTT+SCOTT ATTORNEYS AT LAW, LLP
                                       The Helmsley Building
                                       230 Park Ave, 17th Floor
                                       New York, New York 10169
                                       (212) 223-6444

                                       Other Labs Track Steering Committee

                                       Andrew J. Schwaba
                                       SCHWABA LAW FIRM, PLLC
                                       212 South Tryon Street
                                       Suite 1725
                                       Charlotte, North Carolina 28281
                                       Telephone: (704) 370-0220

                                       Edward H. Nicholson, Jr.
                                       NICHOLSON LAW FIRM, P.A.
                                       212 South Tryon Street, Suite 1725
                                       Charlotte, NC 28281
                                       (704) 223-2406

                                       Attorneys for Plaintiff Thomas




                                       46
   823021.1
